DETAILED ACTION
	
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 21, 22, 24-28, 38 and 40-50 are pending upon entry of amendment filed on 1/3/22.

Claims 21, 22, 24-28, 38 and 40-50 readable upon elected species of SEQ ID Nos: 3 and 10 are under consideration in the instant application.

3.	IN light of Applicant’s response filed on 1/3/22, the rejection of record has been withdrawn.

4. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 21, 22, 24-28, 38 and 40-50 are allowed.  

IN light of Applicant’s response filed on 1/3/22, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because of the prosecution history of the USSN 14/831602 that is issued to U.S. Pat 10, 441,502.  The restriction requirement separates method of increasing milk production from the method of developing vaccine. 

5.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 3, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644